Citation Nr: 0406715	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  03 -12 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a higher initial rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from May 1995 to May 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a August 2001 rating decision of the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In May 2003, the veteran notified VA 
that he had moved to Florida.  As a result, his case is 
currently managed by the RO at St. Petersburg, Florida.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board observes that effective September 23, 2002, the 
schedule for rating intervertebral disc syndrome was revised 
pursuant to 67 Fed. Reg. 54345-54349 (August 22, 2002).  In 
addition, effective September 26, 2003 the criteria for 
rating disabilities of the spine were revised pursuant to 68 
Fed. Reg. 51454-51456 (August 27, 2003).  

The Board further observes that VA must consider factors 
listed in 38 C.F.R. § 4.45 including less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing should be considered as well.  

Additional examination is required to examine the veteran's 
back disability under the new criteria and to evaluate the 
impact of functional loss on the veteran's disability 
picture.  In view of the foregoing the case is REMANDED to 
the RO for the following actions:

1.  The RO should afford the veteran a VA 
spine examination in order to determine 
the current nature and severity of the 
service-connected back disability.  All 
indicated special studies and tests, 
including range of motion studies, should 
be accomplished.  The claims folder 
should be made available for use in 
studying the case.  The examiner is 
requested to provide a complete 
discussion on current symptomatology 
associated with service-connected back 
disability and to reach a complete 
diagnosis regarding the veteran's 
existing back disability.  In particular, 
the examiner is requested to either 
establish or rule out the presence of 
intervertebral disc syndrome, and if 
present should offer and opinion as to 
whether it is at least as likely (a 
probability of 50 percent or more) as not 
that the veteran's intervertebral disc 
syndrome is related to service-connected 
back disability.  The clinical basis for 
the opinion reached should be set forth 
in detail.  

i.  With respect to the orthopedic 
examination:  A.  The examiner is 
requested to determine the degree of 
intervertebral disc syndrome in the 
lumbosacral spine associated with 
his service-connected disability.  
Also, the examiner is requested to 
comment on the nature and severity 
of the veteran's "chronic 
orthopedic manifestations"-i.e., 
orthopedic signs and symptoms 
resulting from intervertebral disc 
syndrome in the lumbosacral spine 
that are present constantly, or 
nearly so.  The examiner is asked to 
distinguish, to the extent possible, 
the orthopedic signs and symptoms 
associated with the veteran's 
intervertebral disc syndrome from 
the neurological signs and symptoms.  
Also, the examiner is asked, to 
determine if intervertebral disc 
syndrome is present in more than one 
spinal segment of the lumbosacral 
spine.  If so, and provided that the 
effects in each spinal segment are 
clearly distinct, the examiner is to 
address and evaluate each segment on 
the basis of its chronic orthopedic 
manifestations or incapacitating 
episodes.  To the extent possible, 
the examiner is requested to 
distinguish service-connected 
orthopedic signs and symptoms from 
any nonservice-connected factors.  

B.  In addition, the examiner is 
requested to state whether or not 
the veteran currently has any 
unfavorable ankylosis in the 
lumbosacral spine.  

ii.  With respect to the 
neurological examination:  A.  The 
examiner is requested to determine 
the degree of intervertebral disc 
syndrome associated with service-
connected lumbosacral spine 
disability.  Also, the examiner is 
requested to comment on the nature 
and extent of the veteran's 
"chronic neurologic 
manifestations"-i.e., neurological 
signs and symptoms resulting from 
intervertebral disc syndrome in the 
lumbosacral spine that are present 
constantly, or nearly so.  The 
examiner is asked to distinguish, to 
the extent possible, the 
neurological signs and symptoms 
associated with the veteran's 
intervertebral disc syndrome in the 
lumbosacral spine from the 
orthopedic signs and symptoms.  
Also, the examiner is asked to 
determine if intervertebral disc 
syndrome is present in more than one 
spinal segment.  If so, and provided 
that the effects in each spinal 
segment are clearly distinct, the 
examiner is to address and evaluate 
each segment on the basis of its 
chronic neurological manifestations 
or incapacitating episodes.  To the 
extent possible, the examiner is 
requested to distinguish service-
connected neurological signs and 
symptoms from any nonservice-
connected factors.  

iii.  The examiner is requested to 
comment on the impact of functional 
loss due to pain, weakness and other 
factors on the veteran's service-
connected disability picture.  

3.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  
Consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 should 
be reflected to the extent applicable.  
An appropriate period of time should be 
allowed for response.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




